Citation Nr: 1709234	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  06-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for an acquired psychiatric disorder prior to September 15, 2008.

2.  Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder since September 15, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 15, 2008.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010 and July 2013, the Board remanded the issue of entitlement to TDIU for development.  In September 2014, the Board remanded the issues of entitlement to TDIU and entitlement to initial increased ratings for an acquired psychiatric disorder for further development.

In a February 2012 decision, the Board granted service connection for an acquired psychiatric disorder.  In a March 2013 rating decision, the RO assigned an effective date of April 18, 2005, for the grant of service connection for an acquired psychiatric disorder.  The RO assigned a zero percent disability rating effective April 18, 2005, and a 50 percent disability rating effective September 15, 2008.  In a March 2014 rating decision, the RO assigned a 70 percent disability rating effective September 15, 2008.

In a February 2016 rating decision, the RO granted entitlement to TDIU from September 15, 2008, to January 27, 2009.  The RO determined that entitlement to TDIU was discontinued effective January 28, 2009, because a 100 percent disability rating for coronary artery disease had been assigned effective January 28, 2009.  In a March 2016 statement, the Veteran's counsel indicated that the appeal for higher initial ratings for the acquired psychiatric disorder included TDIU and that the maximum schedular rating should go back to 2005.

In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a) (2014); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999). 

Nonetheless, in view of the decision of the United States Court of Appeals for Veterans Claims (the Court) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel  precedent opinion, the General Counsel  took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation based on housebound status.

Special monthly compensation based on housebound status has been granted effective January 28, 2009 on the basis of coronary artery disease being rated 100 percent disabling and additional service-connected disabilities, to include an acquired psychiatric disorder and prostate cancer, independently rated as 60 percent disabling or more.  Therefore, a TDIU claim since January 28, 2009, is not pending, as the maximum benefit is already in effect.  Nonetheless, given that the TDIU claim was filed prior to September 15, 2008 and given that the Veteran is seeking a 100 percent rating prior to September 15, 2008, the claim of entitlement to TDIU prior to September 15, 2008, remains pending and the grant of TDIU effective September 15, 2008, is not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35 (1993).  

Subsequent to the September 2014 remand, the RO did not issue a supplemental statement of the case adjudicating the pending TDIU claim, as the Veteran's counsel noted in his March 2016 statement.  Nonetheless, in light of the decision below, the Veteran is not prejudiced by the Board's consideration of this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).
FINDINGS OF FACT

1.  The evidence is in equipoise as to whether from April 18, 2005, to September 14, 2008, the acquired psychiatric disorder was manifested by an occupational and social impairment with deficiencies in most areas due to suicidal ideation, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships.

2.  The evidence is in equipoise as to whether that since September 15, 2008, the acquired psychiatric disorder has been manifested by a total occupational and social impairment due to intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and persistent danger of hurting himself.

3.  From April 18, 2005, to September 14, 2008, the Veteran was service-connected for an acquired psychiatric disorder, rated as 70 percent disabling, and bilateral pes planus, rated as 10 percent disabling.  These service-connected disabilities were rated as 70 percent disabling during this time period.

4.  The evidence is in equipoise as to whether the Veteran's service-connected acquired psychiatric disorder and bilateral pes planus rendered him unemployable from performing substantially gainful employment that is consistent with his education and occupational experience from April 18, 2005, to September 14, 2008.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for an acquired psychiatric disorder from April 18, 2005, to September 14, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 100 percent rating for an acquired psychiatric disorder since September 15, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, from April 18, 2005, to September 14, 2008, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated in June 2005, October 2010, October 2012, January and April 2014, and July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records and VA treatment records, to include VA treatment records obtained pursuant to the October 2010 Board remand.  The Veteran's counsel submitted a statement from a private psychologist.  The RO attempted to obtain records from the Social Security Administration, but the RO was informed by the Social Security Administration in October 2012 that the records have been destroyed.  

The RO afforded the Veteran VA examinations in October 2005, November 2009, November 2010, May and June 2012, and September 2015, the last four of which were pursuant to Board remands.  The Board notes that the VA examination reports provide sufficient clinical findings so as to allow the Board to determine the severity of the psychiatric disorder and the functional limitations of the bilateral pes planus.  Therefore, the Board finds that these examination reports are adequate on which to base a decision.

In light of the above, to include the discussion of the post-remand examinations, VA complied with the directives of the prior Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Initial ratings for an acquired psychiatric disorder

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

For issues involving the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case with respect to the Veteran's claim for an initial increased rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

Major depressive disorder is evaluated under the general rating formula for mental disorders.  Under those criteria, a zero percent rating is assigned for a mental condition that has been formally diagnosed but the symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or require continuous medication.  Id.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Under the current criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Under the current criteria, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In August 2013, the Veteran expressed disagreement with the assignments of zero and 50 percent disability ratings and as such, this claim is governed by DSM-IV.  
 
Global assessment of functioning scores are assigned based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).

Global assessment of functioning scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Analysis

In a February 2012 decision, the Board granted service connection for an acquired psychiatric disorder.  In a March 2013 rating decision, the RO assigned an effective date of April 18, 2005, for the grant of service connection for an acquired psychiatric disorder.  The RO assigned a zero percent disability rating effective April 18, 2005, and a 50 percent disability rating effective September 15, 2008.  In a March 2014 rating decision, the RO assigned a 70 percent disability rating effective September 15, 2008, under Diagnostic Code 9434 (major depressive disorder).

The Board is presented with a record on appeal that demonstrates that, in addition to major depressive disorder and PTSD, VA medical providers have diagnosed a cognitive disorder, a non-service connected disorder.  Moreover, October 2011 private psychological testing reveals an Axis II diagnosis of dependent personality disorder with avoidant and antisocial personality features, a non-service connected disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The November 2009 VA examiner stated that the PTSD symptomatology is hypervigilance, intrusive thoughts, and nightmares and that the depression symptomatology is depressed mood, feeling worthless and anhedonia.  The VA examiner noted that poor concentration, irritability, social avoidance, suicidal ideation, and insomnia are symptoms of both PTSD and depression.  The examiner indicated that the cognitive disorder symptomatology is recent memory problems.  The examiner assigned a GAF score of 48 for both depression and PTSD because a separate GAF score for each disorder cannot be assigned due to too much overlap of symptomatology.  The examiner assigned a GAF score of 70 for the cognitive disorder.

The June 2012 VA examiner stated that the nightmares, avoidance issues, watchfulness, and jumpiness are attributed to the PTSD and that the sadness, low self-esteem, and hopelessness are attributed to the depressive disorder.  The examiner added that the cognitive impairment is most likely secondary to vascular problems due to a stroke and transient ischemia attacks.  The examiner indicated that the episodic worsening of memory and cognition reported by the Veteran during the evaluation may be caused by his medical disorders such as obstructive sleep apnea, congestive heart failure, chronic obstructive pulmonary disease, atrial fibrillation, intermittent abnormal blood chemistry, and polypharmacy.

The September 2015 VA examiner stated that it is not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner indicated that given the chronicity, progressiveness, and known overlap of symptoms of the three acquired psychiatric disorders, it is not possible to separate the individual effects of each disorder.

Given the conflicting statements from VA examiners, the evidence is in equipoise to whether all reported psychiatric symptomatology is attributable to the Veteran's service-connected acquired psychiatric disorder.  

Beginning with the period prior to September 15, 2008, the Veteran did not receive any treatment from April 18, 2005 (the date of his claim) to September 14, 2008.  VA treatment records show that on September 15, 2008, the Veteran reported that he had been coping on his own with his symptoms and that he has been feeling depressed.  The Veteran denied any suicide attempts.  Mental status evaluation showed the Veteran was fairly groomed.  He was alert and oriented times 10.  He had fair attention and concentration.  His thought processes were goal directed.  Thought content revealed no delusions.  There were no perceptual disturbances.  The Veteran denied any suicidal or homicidal ideas, intents, or plans, and no psychosis was elicited.

In his April 18, 2005, statement, the Veteran reported that he had near continuous panic and depression, impaired impulse control with moments of violence, difficulty adapting to stressful circumstances, and persistent danger of hurting himself or others.  He also claimed that his family relations were almost nonexistent.  Thus, he in essence asserted that he had an inability to establish and maintain effective relationships.  As noted by his counsel, VA treatment records show that the Veteran briefly worked as a social worker.  

As for whether the Veteran had the same level of impairment prior to September 15, 2008, that he has had since September 15, 2008, the medical evidence shows the Veteran has had long-standing suicidal ideation.  As such, there is medical evidence supporting his assertion that he has had suicidal ideation as early as April 2005.  The November 2009 VA examiner noted that the Veteran's irritability and nightmares contributed to his divorce and that these symptoms cause conflict in his relationship with his current girlfriend.  The November 2009 VA examiner stated that if the Veteran was still working in real estate, poor concentration and irritability would likely reduce work performance.  Both the June 2012 and September 2015 VA examiners found that Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting.  Thus, there is corroborating medical evidence to support the Veteran's assertion in April 2005 that he had difficulty adapting to stressful circumstances.  Hence, there is supporting medical evidence to support the Veteran's assertion in April 2005 that he had an inability to establish and maintain effective relationships.

While there are no contemporaneous treatment records, there is medical evidence corroborating the Veteran's assertions about his symptomatology being indicative of occupational and social impairment with deficiencies in most areas, such as work, family relations, and thinking.  Thus, the evidence is in equipoise as to whether from April 18, 2005, to September 14, 2008, the acquired psychiatric disorder was manifested by an occupational and social impairment with deficiencies in most areas due to suicidal ideation, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships.

As for whether the Veteran had a total occupational and social impairment prior to September 15, 2008, there is no evidence of any of the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The mental status evaluation on September 15, 2008, revealed no evidence of these symptoms.  A GAF of only 50 was assigned on that date.  Thus, the evidence of record does not more nearly approximate the criteria for 100 percent as total social and occupational functioning is not shown.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met.  38 C.F.R. §§ 4.7, 4.130 DC 9434.

As for the period since September 15, 2008, VA treatment records for that time period show that the Veteran consistently denied homicidal ideation.  The November 2009 VA aid-and-attendance-or-housebound examination report shows that the examiner opined that the Veteran was capable of managing his personal financial affairs.

The November 2009 VA examination report reflects that the Veteran was hospitalized four months ago for a suicide attempt.  Mental status evaluation showed that there was no homicidal ideation or delusions.  The Veteran has suicidal thoughts weekly without plans or current intent.  He had an ability to maintain minimal personal hygiene.  The Veteran was mentally competent.  The examiner assigned a GAF score of 48 for PTSD and major depressive disorder for current impairment.  The examiner stated that there was not a total occupational and social impairment.  The examiner indicated that the PTSD signs and symptoms result in deficiencies in thinking, family relations, work, and mood.  As for thinking, the examiner reported that the Veteran had intrusive thoughts and nightmares of combat as well as suicidal thoughts.  With regard to family relations, the examiner noted that the Veteran's irritability and nightmares contributed to his divorce and that these symptoms cause conflict in his relationship with his current girlfriend.  As to work, the examiner added that if the Veteran was still working in real estate, poor concentration and irritability would likely reduce work performance.  

The Veteran underwent an assessment interview and testing by a private psychologist in October 2011.  The psychologist stated that the testing profile indicates that the Veteran is depressed to such an extent that he is contemplating suicide.  The psychologist indicated that the Veteran's mentation is at times bizarre and that he likely has psychotic depression.  The psychologist described the Veteran as severely mentally disabled.  The psychologist assigned a GAF score of 25 for current functioning, which the psychologist stated means that the Veteran is at risk of hurting himself, is influenced by delusionary thinking, and cannot function in occupational or social settings.

The June 2012 VA examination report reveals that the examiner assigned a GAF score of 55 for current impairment based on the Veteran being well oriented, logical, coherent, and goal directed as well as having good insight and judgment.  The examiner opined that the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that the Veteran did not have suicidal ideation; a persistent danger of hurting himself or others; persistent delusions or hallucinations; or an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner added that the Veteran was capable of managing his financial affairs.

In an August 2012 statement, the private psychologist who conducted the assessment interview and testing in October 2011 opined that the Veteran had a total occupational and social impairment.

A March 2013 VA treatment record reveals that the Veteran denied any suicidal ideation and stated that though he does think about death due to his current medical issues, he believes he should die of natural causes.  A September 2013 VA treatment record reflects that the Veteran had periodic thoughts of death but with no active plans.  VA treatment records also indicate that there were no hallucinations or delusions.  VA treatment records further show that GAF scores of 45 and 50 were assigned at various times.

The September 2015 VA examination report shows that the examiner opined that the Veteran had an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting, and that he had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  A mental status evaluation of thought content revealed that no delusions were reported or elicited.  The Veteran denied any suicidal or homicidal thoughts, intent, or plans.  The examiner determined that the Veteran was incapable of managing his financial affairs because he appeared to struggle with basic activities of daily living.  The Veteran admitted to memory problems and periodic confusion about the date.  

The September 2015 VA examiner stated that the Veteran could not serve in any position requiring frequent or prolonged contact with the general public because of his low frustration tolerance and difficulty getting along with others.  The examiner indicated that the Veteran would have difficulty working in any environment that could become crowded.  The examiner stated that the Veteran could not work without significant accommodations because of his difficulty managing stress and his tendency to become easily overwhelmed.  The examiner noted that the Veteran would have to work in a flexible environment where he could leave for short periods of time to calm down.  The examiner opined that the Veteran appears to have a total occupational impairment due to a combination of medical and psychiatric problems.  The examiner stated that his mental state is a factor in his inability to work, but that the combination of multiple problems is the major barrier for him to work.  

Beginning with the period from September 15, 2008, to the date of the September 2015 VA examination, there is conflicting medical evidence on the severity of his occupational and social impairment.  Though the private psychologist indicated in the October 2011 statement the Veteran has delusionary thinking, VA treatment records and VA examination reports show no delusionary thinking.  VA treatment records and VA examination reports reflect that the Veteran for the most part denied suicidal ideation and that there was no current intent to harm himself.  That said, the November 2009 VA examiner indicated that the Veteran reported he had been hospitalized recently for a suicide attempt.  Thus, there is conflicting medical evidence as to whether the Veteran was in persistent danger of hurting himself from September 15, 2008, to the date of the September 2015 VA examination.

In short, the evidence is in equipoise as to whether that since September 15, 2008, the acquired psychiatric disorder has been manifested by a total occupational and social impairment due to intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and persistent danger of hurting himself.

At the time of the September 2015 VA examination, the Veteran was incapable of managing his financial affairs.  Moreover, he had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, which is an example of a symptom of a total occupational and social impairment.  Therefore, the weight of evidence shows that the Veteran has had a total occupational and social impairment since the September 2015 VA examination.

In summary, the Board will afford the benefit of reasonable doubt and grant a 100 percent rating effective September 15, 2008.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected psychiatric disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, which includes suicidal ideation, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships, with the established criteria shows that the rating criteria adequately contemplate the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Entitlement to TDIU prior to September 15, 2008

Governing law and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran filed a formal claim of entitlement to service connection for an acquired psychiatric disorder in which he in essence asserted that he was unemployed in part due to his psychiatric disorder.  The Veteran filed a formal claim for TDIU in August 2005 in which he indicated that he was unemployed in part due to his bilateral pes planus.  According to his August 2005 claim, he last worked full time in 2000.  He has four years of college and his only additional education or training is a real estate license.  An October 2012 document from the Social Security Administration reflects that he was found to be disabled effective January 2002.  VA examination reports show that he has worked as teacher, a social worker, and a real estate developer.  

From April 18, 2005, to September 14, 2008, the Veteran was service-connected for an acquired psychiatric disorder, rated as 70 percent disabling, and bilateral pes planus, rated as 10 percent disabling.  These service-connected disabilities were rated as 70 percent disabling during this time period and, as such, consideration under 38 C.F.R. § 4.16(a) is warranted.

There is conflicting evidence on whether these two disabilities render the Veteran unemployable.

The psychiatric impairment has been described in great detail in the prior analysis for an increased rating for that disorder.

The October 2005 VA examination report reflects that the Veteran reported that his back and feet disabilities prevented him from being able to work as a teacher or real estate agent.

The November 2010 VA examination report shows that the examiner commented that the Veteran was unable to maintain physical employment but that he could probably maintain a sedentary job.

In the October 2011 psychological report, the private psychologist noted that the Veteran bought and fixed up houses from 2003 to 2007.  In his TDIU claim, the Veteran reported that he had not worked full time since 2000.  Also, the Social Security Administration determined that he was disabled as 2002.  

The May 2012 VA examination report reveals that the examiner stated that the bilateral pes planus has no impact on the Veteran's ability to work.

The August 2015 VA examination report reflects that the examiner stated that the pes planus limits the Veteran ability to do heavy work or a job that involves prolonged walking.  The examiner added that the Veteran would be able to do light-duty sedentary work.  The examiner indicated that his activity level and mobility are severely limited because of other medical conditions and that the combination of his medical impairments result in his inability to have gainful employment.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from the service-connected disabilities, the Board will afford the Veteran the benefit of the doubt and conclude that the Veteran's service-connected psychiatric disorder and bilateral pes planus rendered him unemployable from performing all forms of substantially gainful employment that is consistent with his education and occupational experience from April 18, 2005, to September 14, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order from April 18, 2005, to September 14, 2008.


ORDER

An initial 70 percent disability rating, but not higher, from April 18, 2005, to September 14, 2008, is granted for an acquired psychiatric disorder, subject to the laws and regulations governing the payment of monetary benefits.

An initial 100 percent disability rating since September 15, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability from April 18, 2005, to September 14, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


